UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6763


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY JOHNSON, a/k/a AJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:95-cr-00249-TDS-7)


Submitted:   January 18, 2012              Decided:   February 8, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Johnson, Appellant Pro Se.      Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony   Johnson      appeals   the   district   court’s     order

denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion for

reduction of sentence.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.      United States v. Johnson, No. 2:95-cr-

00249-TDS-7   (M.D.N.C.   June    2,   2011).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       2